

Exhibit 10.1


NARROWSTEP INC.
SUBSCRIPTION AGREEMENT


Narrowstep Inc.
116 Village Boulevard, Suite 200
Princeton, NJ 08540


Gentlemen:


Reference is hereby made to the Agreement and Plan of Merger, dated as of May
29, 2008, among Onstream Media Corporation (“Onstream”), Onstream Merger Corp.
(“Merger Sub”) and Narrowstep Inc. (the Company”) and W. Austin Lewis IV, as
amended by First Amendment to Agreement and Plan of Merger, dated of even date
herewith (the “Merger Agreement”). The Merger Agreement provides for, among
other things, the merger of Merger Sub with and into the Company (the “Merger”).
Capitalized terms used herein have the respective meanings ascribed thereto in
the Merger Agreement unless otherwise defined herein.


The undersigned desires to purchase shares of the Company’s Series A Preferred
Stock having substantially the terms and conditions described in Schedule I
attached hereto (the “Preferred Stock”) for an aggregate purchase price of
$___________. The parties hereto acknowledge that the only condition precedent
to the obligation of the undersigned to purchase the shares of Preferred Stock
subscribed for pursuant to this Subscription Agreement (this “Agreement”) is the
simultaneous consummation of the Merger and that an escrow agent selected by the
Company shall hold the above referenced purchase price in escrow to be released
upon the undersigned’s purchase of the Preferred Stock in accordance with the
terms of this Agreement. In connection with the foregoing, the undersigned
agrees to execute and deliver an escrow agreement in form and substance
reasonably satisfactory to such escrow agent and the Company.


The undersigned acknowledges that a certificate of relative rights, privileges
and designations of the Preferred Stock (the “Certificate of Designation”) shall
be filed by the Company with the Secretary of State of Delaware prior to the
Effective Time of the Merger. In addition, the undersigned acknowledges that (i)
on or prior to May 29, 2008 the Company entered into subscription agreements for
the purchase by investors of an aggregate of $300,000 of Preferred Stock (the
original “Preferred Stock Investment”); and (ii) the Company intends to offer
additional shares of Preferred Stock in such amounts as determined by the
Company (the "Offering"). Assuming $700,000 of Preferred Stock is purchased in
the Offering, the aggregate number of shares of Preferred Stock issued pursuant
to the Original Preferred Stock Investment and the Offering for an aggregate
purchase price of $1,000,000 will, subject to and in accordance with the terms
of the Merger Agreement, at the Effective Time, be automatically converted into
and become the right to receive 2,000,000 shares of Onstream common stock, par
value $0.001 per share.
 

--------------------------------------------------------------------------------


 
In connection with this Agreement, the undersigned subscriber represents and
acknowledges as follows:


Section 1. Access to Information.


The Company has provided access to the undersigned and any investment advisor,
attorney, accountant and/or other purchaser representative acting on behalf of
the undersigned (all of whom are hereinafter collectively referred to as
"purchaser representatives") copies of all filings made by the Company with the
Securities and Exchange Commission (the “SEC”) on or prior to the date hereof
(the “SEC Filings”), and an opportunity to ask questions and receive answers
concerning the proposed business of the Company and the terms and conditions of
the Merger and the Offering, and have provided to the undersigned and the
undersigned's purchaser representative(s), if any, an opportunity to obtain any
and all additional information necessary to verify the accuracy of the
information which has been furnished.


Section 2. Reliance on Own Knowledge and Experience or Purchaser Representative.


The undersigned represents that it is (i) an institutional “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
Securities Act of 1933, as amended (the “Act”), or (ii) a “qualified
institutional buyer” as such term is defined pursuant to Rule 144A promulgated
under the Act, as specified by the undersigned on the signature page to this
Agreement, and that he has had prior investment experience, including
investments in unregistered securities and is qualified by training and
experience in business and financial matters to evaluate the merits and risks of
an investment such as the purchase of the Preferred Stock offered by the
Company.


Section 3. Subscriber's Acknowledgments.


The Company has disclosed to me and the undersigned understands that:


(a) There is no present public market for the Preferred Stock and it is unlikely
that a public market for the Preferred Stock will develop in the future.


(c) Due to the absence of a public market for the Preferred Stock: (i) the
undersigned may not be able to liquidate this investment in the event of an
unexpected need for cash; (ii) transferability of the Preferred Stock is
extremely limited; and (iii) in the event of a disposition of the Preferred
Stock, the undersigned could sustain the loss of all or part of his investment
in the Preferred Stock.


(d) The Preferred Stock has not been registered under the Act or State
securities laws and, therefore, the Preferred Stock cannot be resold or
transferred unless it is subsequently registered under the Act and applicable
State securities or "Blue Sky" laws or exemptions from such registration are
available.


(e) A legend summarizing the restrictions on the transfer of the Preferred Stock
will be made on the Preferred Stock to be purchased by me.
 
-2-

--------------------------------------------------------------------------------


 
(f) The Preferred Stock has not been registered under the Act in reliance upon
an exemption under the provisions of that Act which depends, in part, upon the
investment intention of the purchaser. In this connection, the undersigned
understands that it is the position of the SEC that the statutory basis for such
exemption would not be present if the representation of the purchaser merely
meant that its present intention was to hold such Preferred Stock for a short
period, such as the capital gains period of the Internal Revenue Code, for a
deferred sale, for a market rise, or for a sale if the market does not rise
(assuming that a market develops) for a year, or for any other fixed period. The
undersigned realizes that, in the view of the SEC, a purchase now with an intent
to resell would represent a purchase with an intent inconsistent with this
investment representation, and the SEC might regard such a sale or disposition
as a deferred sale to which the exemption is not available.


(g) An investment in the Company involves considerable risks not associated with
other investments, including without limitation, the risks identified in the SEC
Filings.


(h) No Federal or State agency has made any finding or determination as to the
fairness of the investment, nor have they made any recommendation or endorsement
concerning the Preferred Stock.


(i) This Subscription Agreement is not revocable by the undersigned and the
undersigned is submitting this Agreement intending to be legally bound thereby.


(j) The undersigned acknowledges that he has reviewed the SEC Filings to the
extent he deemed necessary or advisable. The undersigned has had an opportunity
to ask questions of and has received answers from the Company concerning any of
the information contained in the SEC Filings and any other information requested
by the undersigned regarding the Merger, the Offering and the business and
operations of the Company.


Section 4. Subscriber Representations.


The undersigned represents and warrants as follows:


(a) The undersigned is acquiring the Preferred Stock for his own account for
investment only and not for or with a view to resale or distribution. The
undersigned has not entered into any contract, undertaking, agreement or
arrangement with any person to sell, transfer or pledge to such person or anyone
else the Preferred Stock which he is subscribing to purchase and the undersigned
has no present plans or intentions to enter into any such contract, undertaking,
agreement or arrangement.


(b) The undersigned can bear the economic risk of losing his entire investment
in the Preferred Stock. The undersigned is prepared to bear the economic risk of
this investment for an indefinite time.


(c) The overall commitment of the undersigned to investments which are not
readily marketable is not disproportionate to his net worth, and an investment
in the Preferred Stock will not cause such overall commitment to become
excessive. The undersigned's need for diversification in his investment
portfolio will not be impaired by an investment in the Company.
 
-3-

--------------------------------------------------------------------------------


 
(d) The undersigned has adequate means of satisfying his short term needs for
cash and has no present need for liquidity which would require him to sell his
Preferred Stock.


(e) The undersigned has substantial experience in making investment decisions of
this type and/or he is relying on his own advisors in making this investment
decision and, therefore, either alone or together with its advisors, he has such
knowledge and experience in financial and business matters that he is capable of
evaluating the merits and risks of an investment in the Company.


(f) The principal business address of the undersigned, or if the undersigned is
an individual, his principal residence, is in the state indicated in the address
beneath his signature at the end of this Agreement. Unless otherwise indicated,
all communications, contacts and discussions relating to the Offering occurred
in the state in which the undersigned maintains its office, or if the
undersigned is an individual, in the state in which he maintains his residence.


Section 5. Reliance on Representations.


The undersigned acknowledges and understands that the Company and its directors,
officers, employees, agents and representatives are relying upon the
information, representations and agreements contained in this Agreement and upon
any other information which has been furnished by the undersigned in determining
that the undersigned is a suitable investor and that this investment is duly
authorized and in deciding to accept the undersigned's subscription for the
Preferred Stock.


Section 6. Agreements of the Undersigned Subscriber.


The undersigned hereby agrees as follows:


(a) This offer may be accepted or rejected, in whole or in part, in the sole
discretion of the Company.


(b) In the event this offer to purchase is accepted, the undersigned agrees to
execute all documents in connection therewith deemed necessary or advisable by
the Company in its sole discretion.


(c) Any Preferred Stock acquired pursuant to the Offering will not be sold or
otherwise transferred: (i) without the prior written consent of the Company,
which consent shall be conditioned on receipt of an opinion of counsel
reasonably satisfactory to the Company to the effect that such proposed transfer
is being made pursuant to the registration requirements of the Act or pursuant
to an exemption therefrom and complies in all respects with any applicable state
securities or "Blue Sky" laws, or (ii) without registration under the Act and
applicable State securities or "Blue Sky" laws.
 
-4-

--------------------------------------------------------------------------------


 
(d) In the event the subscription is not accepted, any money tendered will be
refunded in full without interest and without deduction within a reasonable
period of time.


Section 7. Representations Relating to Authority.


If the undersigned subscriber is a corporation, partnership, trust or other
entity, the undersigned represents and warrants that:


(a) It is duly incorporated or organized, validly existing and in good standing
in its state of incorporation or organization and in all other jurisdictions in
which the character of its business makes such qualification necessary.


(b) It has full power and authority to enter into, deliver and perform this
Agreement and it has taken all action required to authorize the execution and
delivery of this Agreement and to consummate the transactions contemplated
hereby. This Agreement is the valid and binding obligation of the subscriber,
enforceable against it in accordance with its terms and the person signing such
documents on behalf of the subscriber has been duly authorized to act on behalf
of and to bind the subscriber.


(c) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not violate any provision of the
certificate of incorporation and by-laws or the partnership agreement, trust
agreement or limited liability company operating agreement, as applicable, or
any agreement or contract to which the subscriber is a party or by which it is
bound, or any applicable law, ordinance, rule or regulation of any governmental
body having jurisdiction over the subscriber or its business or any order,
judgment or decree applicable to the subscriber.


Section 8. Consent to Merger.


The undersigned subscriber hereby consents to, ratifies and approves the Merger
and consents to, ratifies and approves the Merger Agreement. If requested by the
Company or Onstream, the undersigned hereby agrees to execute a separate consent
evidencing the consent of the undersigned as a holder of Preferred Stock to the
approval of the Merger and the adoption of the Merger Agreement and to take such
actions as may be reasonably requested to evidence such consent and approval.


Section 9. Indemnification.


The undersigned subscriber agrees to indemnify and hold harmless the Company and
each director, officer, employee, agent or representative thereof from and
against any and all loss, damage or liability and all related costs and expenses
(including but not limited to, reasonable attorney's fees and costs of
investigation) due to or arising out of a breach of any covenant, representation
or warranty made by him in this Agreement.
 
-5-

--------------------------------------------------------------------------------


 
Section 10. Miscellaneous.


(a) All notices or other communications given or made hereunder shall be in
writing and shall be delivered or mailed by registered or certified mail, return
receipt requested, postage prepaid to the undersigned at the address set forth
below and to the Company at the address set forth above.


(b) Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all the terms and provisions
hereof shall be governed by, and construed in accordance with, the laws of the
State of New York without regard to the choice of law principles thereof.


(c) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by all parties.


(d) Whenever required by the context hereof, the singular shall include the
plural, and vice-versa; the masculine shall include the feminine and neuter
genders, and vice-versa; and the word "person" shall include an individual,
corporation, partnership, trust, estate or other entity.


Section 11. Foreign Person. (check one)


¨ The undersigned hereby certifies that he is not a "foreign person" within the
meaning of Section 7701(a)(30) of the Internal Revenue Code and agrees to notify
the Company prior to becoming a foreign person as so defined. A "foreign person"
is a person who is not a citizen or resident of the United States.


¨ The undersigned hereby certifies that he is a "foreign person" within the
meaning of Section 7701(a)(30) of the Internal Revenue Code.


Section 12. Subscription.


The undersigned hereby subscribes for shares of Preferred Stock at the aggregate
purchase price indicated below:


Purchase Price: $______________


The check of the undersigned in the amount indicated above, payable to the
Company, or a wire transfer or delivery to the account of the Company, will be
delivered to the Company upon demand and, in any event, prior to the Effective
Time.
 
-6-

--------------------------------------------------------------------------------


 
THE UNDERSIGNED SUBCRIBER HEREBY REPRESENTS AND WARRANTS TO THE COMPANY THAT IT
IS:


¨ an institutional “accredited investor” within the meaning of Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act of 1933, as amended.


¨ a “qualified institutional buyer” as such term is defined pursuant to Rule
144A under the Securities Act of 1933, as amended.


NAME AND ADDRESS OF SUBSCRIBER:  
 
 
 

 

   
 
Telephone Number
 
Signature, if individual
         
By:
 
Social Security Number
   
or Taxpayer I.D. No.
       
TITLE, if applicable



Company Acceptance:


Accepted on ___________________, 2008



NARROWSTEP INC.    
By: 
 
 
Title:

 
-7-

--------------------------------------------------------------------------------


 
Schedule I


Material Terms of Series A Preferred Stock



The Series A Preferred Stock shall be entitled to such dividends as may be
declared by the board of Directors from time to time out of funds legally
available therefor.


Upon any liquidation, dissolution or winding up of the Company, the holders of
the Series A Preferred Stock shall be entitled to a liquidation preference equal
to the stated value of the shares of Series A Preferred Stock held by them
together with all unpaid dividends in respect thereof.


Holders of Series A Preferred Stock shall have no voting rights except as may be
provided by applicable law.


No shares of any class or series ranking prior to the Series A Preferred Stock
as to dividends or upon liquidation may be issued without the approval of the
holders of a majority of the Series A Preferred Stock then outstanding.


The holders of the Series A Preferred Stock shall have no right to convert the
Series A Preferred Stock into Common Stock or any other security of the Company
and shall have no right to force the redemption or repurchase of the Series A
Preferred Stock by the Company.


-8-

--------------------------------------------------------------------------------

